t c memo united_states tax_court estate of hilda ashman deceased phillip ashman personal representative petitioner v commissioner of internal revenue respondent docket no filed date in d received a distribution from a qualified_pension plan and reported that it was timely rolled over pursuant to sec_402 i r c in d received a distribution from the transferee_plan r determined that the distribution is taxable_income to d the distribution was not timely rolled over and the period to assess tax for is expired p contends that the distribution is not taxable because the taxable_event occurred in r argues that p is estopped under the duty_of_consistency from arguing that the distribution was taxable p argues that appellate venue in this case would be to the court_of_appeals for the ninth circuit which does not recognize the doctrine_of the duty_of_consistency in tax_deficiency cases held the distribution is taxable under the duty_of_consistency steven r mather and elliott h kajan for petitioner t ian russell for respondent memorandum findings_of_fact and opinion gerber judge respondent determined a deficiency in the federal_income_tax of decedent hilda ashman for the taxable_year of dollar_figure and a section accuracy-related_penalty of dollar_figure after concessions the issue for our consideration is whether a distribution received by decedent in from an individual_retirement_account is included in her taxable_income respondent has conceded the penalty findings_of_fact the facts in this case have been fully stipulated and the case was submitted to the court under rule at the time the petition was filed the personal representative of the estate resided in newport beach california on date decedent received a dollar_figure distribution from a pension_plan that was qualified under sec_401 pension distribution on date decedent deposited dollar_figure into an account with great northern insured annuity corp gna the deposit consisted of dollar_figure from the pension distribution plus interest thereon decedent made the deposit into the gna account more than days after she received the pension distribution accordingly the gna deposit did not qualify as a timely rollover of the pension unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure distribution and dollar_figure of the pension distribution was not entitled to tax-deferred rollover treatment on her federal_income_tax return decedent reported that the entire amount of the dollar_figure pension distribution including the amount deposited with gna was nontaxable because it was timely rolled over in a statement attached to the return decedent reported that she received a distribution of dollar_figure from golden state and rolled over the entire amount into an account with merrill lynch in decedent received two distributions from gna that totaled dollar_figure gna distribution gna issued to respondent a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc that reported a gross distribution to decedent in the amount of dollar_figure and a taxable_distribution of dollar_figure on her income_tax return decedent did not report the gna distribution as taxable_income the period for assessment of an income_tax deficiency for taxable_year has expired opinion in general distributions from qualified_retirement_plans are included in the income of the distributee in the year of distribution sec_72 sec_402 an exception exists if the distribution is rolled over into an eligible_retirement_plan within days of receipt of the distribution sec_402 petitioner argues that the gna distribution is a nontaxable return of principal petitioner contends that the taxable_event with respect to the gna distribution occurred during and not during because the pension distribution was not timely rolled over pursuant to sec_402 respondent argues that petitioner is estopped under the duty_of_consistency from denying that there was a timely rollover of the pension distribution as reported on decedent's return petitioner argues that the duty_of_consistency is not a viable judicial doctrine alternatively petitioner argues that the duty_of_consistency does not apply in this case the duty_of_consistency or quasi-estoppel is an equitable doctrine that prevents a taxpayer from adopting a position for a particular year and after the period of limitations has expired for that year adopting a contrary position that affects his or her tax_liability for an open_year e g 854_f2d_755 5th cir affg 87_tc_1087 103_tc_525 affd 100_f3d_778 10th cir the duty_of_consistency applies when the taxpayer made a representation or reported an item for federal_income_tax purposes in one year the commissioner acquiesced in or petitioner also contends that respondent reneged on a settlement proposal and asserted the duty_of_consistency on the eve of trial in this regard petitioner argues that we should not grant equitable relief to respondent through the duty_of_consistency because respondent has unclean hands we find this aspect of petitioner's argument to be without merit relied on that representation or report for that year and the taxpayer attempts to change that representation or report in a subsequent year after the period of limitations has expired with respect to the year of the representation or report and the change is detrimental to the commissioner lefever v commissioner supra pincite see also herrington v commissioner supra pincite 713_f2d_662 11th cir 495_f2d_211 8th cir 105_tc_324 when these requirements are met the commissioner may treat the previous representation by the taxpayer as true although in fact it is not herrington v commissioner supra the duty_of_consistency is an affirmative defense raised by respondent and respondent has the burden of showing that it applies rule a before we consider whether or not the three elements of the duty_of_consistency are present in this case we address petitioner's argument that the duty_of_consistency is not a viable equitable doctrine petitioner relies on two alternative positions for this argument first petitioner argues that the court_of_appeals for the ninth circuit does not recognize the duty_of_consistency in tax_deficiency proceedings in the alternative petitioner argues that the recent supreme court decision in united_states v brockamp u s ___ 117_sct_849 questions the continued viability of the duty_of_consistency as equitable relief in the tax_court petitioner argues that appellate venue would be to the court_of_appeals for the ninth circuit it is not entirely clear from the record to which court_of_appeals this case is appealable the parties did not stipulate the decedent’s domicile at the time of her death the estate’s personal representative resided in california when the petition was filed we assume that this case is appealable to the court_of_appeals for the ninth circuit for the purpose of addressing petitioner’s argument petitioner concedes that the court_of_appeals for the ninth circuit has applied the duty_of_consistency in tax_refund cases see 292_f2d_623 9th cir shanafelt v united_states aftr 2d ustc par big_number d or 605_fsupp_26 d mont petitioner distinguishes refund proceedings because they are equitable in nature the court_of_appeals has not placed special emphasis on the equitable nature of refund proceedings when applying the duty_of_consistency doctrine in refund cases see building syndicate co v united petitioner argues that the decision by the court_of_appeals for the ninth circuit to apply the duty_of_consistency doctrine in the tax_refund case 292_f2d_623 9th cir was based substantially on the equitable nature of a refund proceeding we disagree the court did not explain that it was basing its decision on the equitable nature of tax_refund cases rather it simply cited 301_us_532 in dicta as a reference for the equitable nature of tax_refund suits we note further that building syndicate quoted with approval from 95_f2d_622 5th cir a deficiency proceeding originating in the board_of_tax_appeals wherein equitable principles in the nature of estoppel were applied states supra moreover we apply equitable principles in cases within our jurisdiction see 92_tc_776 petitioner also contends that the court_of_appeals for the ninth circuit criticized the duty_of_consistency in 656_f2d_483 n 9th cir affg 72_tc_807 as requiring case-by-case adjudication in unvert the taxpayers recovered an amount that they had previously deducted the deduction was improper when claimed the court_of_appeals rejected the erroneous deduction exception to the tax_benefit_rule and required the taxpayer to report the amount recovered as income to offset the prior improper deduction in that case the tax_court had relied on the duty_of_consistency to hold the taxpayer to the prior incorrect representation and required the taxpayer to report the income unvert does not stand for a rejection of the duty_of_consistency by the ninth circuit as petitioner argues rather unvert declined to recognize an exception to the tax_benefit_rule evidencing a liberal approach by the ninth circuit to equitable principles in tax_deficiency proceedings in 244_f2d_874 9th cir affg 25_tc_1210 the court_of_appeals for the ninth circuit applied certain equitable principles similar in operation and effect to the duty_of_consistency doctrine in a tax_deficiency case the taxpayer had received a corporate distribution in a prior year and did not report the distribution as income in a subsequent year the taxpayer received a second corporate distribution and argued that it was a nontaxable repayment of a loan made by the taxpayer to the corporation the court_of_appeals held that the failure to report the first distribution as income was a representation that the distribution was a loan repayment the court then held that the taxpayer could not argue that the second distribution was for repayment of the loan and had to report the distribution as a taxable dividend from the corporation although contemporaneous duty_of_consistency terminology was not employed by the court in wentworth v commissioner supra the opinion rests on the principles of that doctrine see 109_tc_290 based on our review the court_of_appeals for the ninth circuit does recognize the duty_of_consistency as a viable judicial doctrine and has not limited its use to tax_refund cases furthermore we have considered and applied the duty_of_consistency doctrine in cases appealable to the court_of_appeals for the ninth circuit see koppen v commissioner tcmemo_1995_316 erickson v commissioner tcmemo_1991_97 coldiron v commissioner tcmemo_1987_569 in the absence of a clear mandate from the court_of_appeals for the ninth circuit we are not compelled to hold the duty_of_consistency doctrine inapplicable in tax_deficiency cases appealable to that circuit 54_tc_742 affd 445_f2d_985 10th cir nor do we understand the supreme court decision in united_states v brockamp supra to undermine the use of the duty_of_consistency doctrine by lower courts this court has applied the duty_of_consistency as a quasi-equitable doctrine in numerous cases most recently in estate of letts v commissioner supra the duty_of_consistency is founded on r h stea291_us_54 in which the supreme court held that equitable principles apply in tax cases in united_states v brockamp supra the supreme court held that the statutory period to file a tax_refund claim is not tolled for nonstatutory equitable reasons the duty_of_consistency was not the subject matter of the brockamp court petitioner nevertheless argues that the duty_of_consistency is an equitable exception to the statute_of_limitations and that brockamp provides there are no equitable exceptions to the period of limitations the statute_of_limitations is not tolled or changed by the application of the duty_of_consistency because the resulting tax is being determined and assessed for an open_year 854_f2d_755 5th cir moreover we have previously found that the duty_of_consistency contributes to the finality and repose of the statute_of_limitations by holding taxpayers to the reporting of an item in a closed_year cluck v commissioner t c pincite 56_tc_82 affd per curiam 456_f2d_622 5th cir 54_tc_25 accordingly the decision in united_states v brockamp supra does not preclude our use of the principles of the duty_of_consistency doctrine we now consider whether the required elements of the duty_of_consistency are present in this case decedent’s representation for with respect to the first element petitioner contends that decedent did not make a representation of fact on her return rather petitioner argues that decedent misinterpreted the law as to whether the gna deposit qualified for rollover treatment and misrepresented the legal consequences of her actions petitioner contends that whether the pension distribution qualified for rollover treatment is a question of law to which the duty_of_consistency does not apply the duty_of_consistency applies if the inconsistency involves a question of fact or a mixed question of fact and law it does not apply to a mutual mistake on the part of a taxpayer and the internal_revenue_service concerning a pure question of law lefever v commissioner f 3d pincite herrington v commissioner supra the question of whether a timely rollover of a pension distribution was attempted or completed in this case is either a question of fact or a mixed question of fact and law to which the duty_of_consistency would apply before a mutual mistake of law can occur both parties must know the facts see 72_tc_807 we find that respondent knew or was put on notice before the expiration of the assessment_period for decedent’s income_tax that the rollover was not accomplished within the requisite days see also 80_f3d_13 1st cir a taxpayer's approach to reporting of an item on a tax_return can be accepted as a representation that facts exist that are consistent with the manner of reporting estate of letts v commissioner supra on her return decedent reported that the entire amount of the pension distribution was timely rolled over into an eligible_retirement_plan and that the taxable_portion of the pension distribution was zero although decedent did not report the date of receipt of the pension distribution or the date of the rollover she represented that facts existed to support the tax-deferred rollover treatment of the pension distribution respondent’s reliance or acquiescence of the item reported for the commissioner acquiesces or relies on a representation of the taxpayer when the taxpayer files a return that contains an inadequately disclosed item and respondent accepts that return and allows the period of limitations to expire without an audit of that return herrington v commissioner supra mayfair minerals inc v commissioner supra pincite see spencer med associates v commissioner tcmemo_1997_130 hughes luce l l p v commissioner tcmemo_1994_559 affd on another issue 70_f3d_16 5th cir respondent cannot rely on a representation made by a taxpayer if the taxpayer has provided sufficient facts to respondent so that respondent knew or ought to have known of a possible mistake in the reporting of an item petitioner contends that it was unreasonable for respondent to rely on decedent's return because the dollar_figure pension distribution was a highly material_item petitioner contends that respondent chose not to audit decedent's return because of poor judgment we disagree the commissioner may rely on representations in a return signed under penalties of perjury absent sufficient facts that provide actual or constructive knowledge to the contrary estate of letts v commissioner supra hughes luce l l p v commissioner supra the reasonableness of the commissioner's reliance does not change per se because of the mere size of the item reported by the taxpayer on the return we find that respondent did not know or have reason to know that decedent erroneously claimed rollover treatment for a portion of the pension distribution petitioner maintains that the pension distribution and attempted rollover were fully disclosed on decedent's return however decedent did not disclose the dates of either the pension distribution or attempted rollover which would have alerted respondent that the rollover was untimely decedent did not provide any facts to respondent that would have shown that she failed to timely roll over a portion of the pension distribution we find that respondent reasonably relied on decedent's return did not challenge decedent's representations regarding the pension distribution and allowed the period of limitations for to expire decedent’s change_of position or representation for with respect to the third element regarding a change in the taxpayer's prior representation petitioner argues that decedent never made a representation of fact from which an inconsistency may arise decedent represented that the pension distribution was timely rolled over on her return in this case petitioner claims that dollar_figure of the pension distribution was not timely rolled over these positions are inconsistent and petitioner's position in this case constitutes a change in a prior representation petitioner also argues that there was no detriment to the commissioner from the alleged inconsistent reporting of the pension distribution in this regard petitioner argues that respondent has failed to show that decedent received a tax windfall from the prior representation that a timely rollover occurred petitioner suggests that the portion of the pension distribution deposited with gna may have been nontaxable for some reason other than tax-deferred rollover treatment for example petitioner contends that the pension distribution may have consisted of after-tax employee contributions that are not taxable upon distribution petitioner's contention on this point is nothing more than supposition petitioner did not offer any evidence that the pension distribution was a nontaxable return of after-tax employee contributions decedent's reporting that the pension distribution was nontaxable because it was rolled over is inconsistent with petitioner's current claim that the distribution may have been nontaxable without being rolled over this is sufficient to establish that decedent understated her tax_liability in we hold that respondent has shown that decedent received a tax_benefit from the inconsistent_position with respect to the distribution we further hold that the duty_of_consistency doctrine applies and that the distribution to petitioner from the gna account was includable in her gross_income for that year to reflect the foregoing and concessions by the parties decision will be entered under rule
